     Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 1 of 49




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SECURITIES AND EXCHANGE
COMMISSION,
                                                 No. 1:21-cv-01951-PAE
                           Plaintiff,

              -v-

AT&T INC., CHRISTOPHER C. WOMACK,
KENT D. EVANS, and
MICHAEL J. BLACK,

                           Defendants.




          AT&T INC.’S ANSWER TO ORIGINAL COMPLAINT
        Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 2 of 49




      Defendant AT&T Inc. (“AT&T” or the “Company”) files this Answer to the

Original Complaint filed by the Securities and Exchange Commission (“SEC” or the

“Commission”) for alleged violations of Section 13(a) of the Securities Exchange Act

of 1934 (“Exchange Act”) and Regulation FD.

                          PRELIMINARY STATEMENT

      The SEC’s Complaint improperly targets three mid-level AT&T Investor

Relations (“IR”) employees over routine conversations with analysts concerning

“upgrade rates” and “equipment revenues” from the sale of smartphones—metrics

that at the time pertained entirely to earnings-neutral revenue from pass-through

sales of phones manufactured by other companies. In communicating with analysts

about these metrics, these IR professionals did not disclose any material nonpublic

information, let alone act intentionally or recklessly as required by the plain language

of Regulation FD. In fact, during the four-plus year investigation conducted by the

SEC, not one participant in these calls has testified that they believe any material

nonpublic information was disclosed.      There is no allegation that AT&T misled

investors or that the earnings-neutral metrics at issue had any impact on AT&T’s

stock price. There is no allegation that any AT&T investors lost money because of

the challenged communications. There is likewise no allegation that anyone traded

based on inside information or wrongfully profited from the calls.

      This case has no merit and represents a pointed departure from the SEC’s

public assurances on its approach to Regulation FD enforcement. When it adopted

Regulation FD two decades ago, the SEC went out of its way to assure that it would

not pursue companies and investor relations professionals for “close” calls where
       Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 3 of 49




reasonable minds could differ on whether information was material or nonpublic. The

SEC promised it would instead only target clear-cut cases involving “knowing” or

“reckless” conduct, where the judgment about whether the information was material

or nonpublic was so indefensible that “no reasonable person under the circumstances

would have made the same determination.”1

      Here, the call is not even close: the information at issue was neither material

nor nonpublic. AT&T and its IR team did not violate Regulation FD in any respect,

let alone intentionally or recklessly. The SEC’s claims should be rejected.

      Background

      For many years, AT&T offered to subsidize customers’ purchases of

smartphones in exchange for signing two-year wireless service agreements.

However, in 2014, 2015 and 2016, AT&T—like other wireless service providers—

phased out its smartphone subsidy program, resulting in customers keeping their

phones longer. Not surprisingly, the Company’s promotion of its new “no-subsidy

policy” led to fewer smartphone sales and lower equipment revenues and upgrade

rates throughout 2015 and 2016. These decreased equipment revenues and upgrade

rates continued and became more prominent as wireless service contracts expired

and as customers entered new service agreements without upgrading their phones.




1 See Final Rule: Selective Disclosure and Insider Trading, Exchange Act Release No.
34-43154, 65 Fed. Reg. 51,716, at 51,718 (Aug. 15, 2000) (“Adopting Release”)
(explaining that the “knowing or reckless” requirement would ensure that “issuers
will not be second-guessed on close materiality judgments”). The same scienter
requirement applies both to the determination about whether the information was
material and whether it was nonpublic. See 17 C.F.R. §§ 240.101(a), (d).


                                         -2-
       Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 4 of 49




      These trends were publicly disclosed by AT&T and its competitors, were widely

reported in the media, and were broadly known by wireless customers who

experienced the transition from subsidy-based plans firsthand. Throughout this

subsidy program phase-out, AT&T explained to the market that it was in the business

of selling wireless services, not smartphones, and that revenues from smartphone

sales manufactured by the likes of Apple and Samsung had no significant impact on

the Company’s earnings during the relevant time period because those revenues were

essentially equal to the costs AT&T incurred in procuring handsets from smartphone

manufacturers. AT&T thus made clear to investors that revenues from smartphone

sales were not material or core to AT&T’s business.

      AT&T disclosed the existence and impact of this declining upgrade trend in

multiple public statements before the mid-March and April 2016 analyst calls on

which this suit is based. During its January 26, 2016 fourth-quarter earnings call,

AT&T disclosed “lower equipment sales” for 2015 “as customers chose to hold onto

their smartphones for a longer period of time” and stated that “equipment revenues

were down more than $700 million, mostly due to lower upgrade volumes” (a year-

over-year decline of 14.9%).   Even though this shortfall caused AT&T to miss

consensus revenue forecasts by $700 million, AT&T’s stock price did not fall, as the

market plainly understood the immaterial pass-through nature of equipment sales.

      On March 9, 2016, shortly before the analyst calls at issue and with just three

weeks left in the first quarter, AT&T’s then-CFO, John Stephens, publicly reaffirmed

that the same customer behavior that caused the fourth quarter decline — i.e., that




                                        -3-
          Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 5 of 49




customers were upgrading more slowly — was still occurring, and that he “wouldn’t

be surprised” (i.e., would expect) to see the slowdown in the handset upgrade cycle

continue in the first quarter of 2016. The plain import of these statements was that

AT&T expected a similar year-over-year decline in equipment revenue and upgrade

rates during the first quarter of 2016 as occurred in the prior quarters, given that the

behavioral cause of this decline remained.      Stephens also emphasized that this

slowdown would have “very little impact at all on profitability” because, at that time,

handset sales were “hedged one way or another with the handset expenses” or other

costs.

         The IR Employees Did Not Disclose Material Nonpublic Information

         Following the March 9, 2016 presentation, AT&T’s IR employees had routine

follow-up calls with individual analysts. This is a commonplace practice – not just at

AT&T, but at many public companies – and it is perfectly lawful. As the SEC and

courts have recognized, it is beneficial for companies and analysts to have private

conversations, so that the analysts can check their understanding of the company’s

business and minimize the risk of errors.

         AT&T’s IR employees did not disclose any material nonpublic information

during these calls. The SEC has publicly stated that companies may confirm public

forecasts during private calls with analysts, may “comment on an analyst’s model,”

and      may   convey   “seemingly   inconsequential”   nonpublic   data    in   private

communications with analysts, even if such data would allow a “skilled analyst” to

“form a mosaic that reveals material nonpublic information.”




                                          -4-
        Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 6 of 49




      Even if one were to assume the IR personnel discussed equipment revenue and

upgrade rate estimates with the analysts, and leaving aside the inherent

immateriality of these profit-neutral metrics, a skilled analyst could readily calculate

estimated equipment revenue and upgrade rates substantially similar to what was

allegedly discussed during the calls by simply applying the same year-over-year trend

in the prior two quarters to the first quarter of 2016. Indeed, AT&T’s publicly

reported upgrade rate for the third quarter of 2015 (the most recent quarter before

the traditional year-end holiday spike) was just 5.7%, down 1.4% year over year from

the publicly reported 7.1% upgrade rate for the third quarter of 2014. As stated

above, AT&T made clear that the same trend of lower upgrade rates was expected to

continue in the first quarter of 2016. Thus, if one assumed a similar 1.4% year-over-

year drop from AT&T’s publicly reported 6.6% upgrade rate for the first quarter of

2015, that would yield a projected 5.2% upgrade rate for the first quarter of 2016

– substantially the same as what the analysts ultimately projected after the

purported selective disclosures.        The anticipated year-over-year first quarter

equipment revenue decline allegedly discussed with the analysts likewise mirrors the

nearly-$700 million year-over-year decline the prior quarter.         The public record

(including AT&T’s own prior disclosures) establishes that AT&T’s IR employees had,

at a bare minimum, at least a reasonable basis to conclude that the information

purportedly disclosed in private calls with analysts did not significantly alter the total

mix of information already publicly available.




                                          -5-
       Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 7 of 49




      The SEC also does not, and cannot, allege that these metrics had any material

impact on AT&T’s stock price. Not only was there no stock price reaction when AT&T

announced a $700 million revenue shortfall the prior quarter caused by the decline

in equipment revenue, but the SEC likewise makes no allegation that AT&T’s stock

price materially changed when the information allegedly discussed with the analysts

was later made public in the analysts’ reports. The lack of market reaction is not

surprising, as AT&T had previously emphasized to investors that these metrics had

no material impact on earnings during the relevant time period. If a $700 million

shortfall in the prior quarter had no impact on AT&T’s stock price, there is no

plausible basis for believing that any minor differences between the original analyst

reports and the updated reports based on information allegedly selectively disclosed

during the calls at issue would have any impact on AT&T’s stock price.

      Further, while at least ten analysts testified in the SEC’s four-plus year

investigation, there is no assertion that any of the analysts who participated in the

calls at issue believed they had received material nonpublic information, or that they

viewed equipment revenue and smartphone upgrade rates as having any meaningful

significance to AT&T investors or to their own valuation of AT&T. In short, there is

no basis for contending that AT&T’s IR employees disclosed information that was

either material or nonpublic.

      The Complaint Contradicts The SEC’s Own Public Assurances

      This case has no merit and represents an unwarranted departure from the

Commission’s public assurances on its approach to Regulation FD enforcement.




                                         -6-
          Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 8 of 49




Twenty years ago, when the SEC adopted this rule to restrict public companies from

intentionally disclosing material nonpublic information in private conversations with

analysts, the SEC promised that it would only pursue Regulation FD claims in

situations involving violations so clear cut that they demonstrated “intentional or

reckless” conduct, and that the SEC would not use enforcement of the rule to second-

guess “close calls” on materiality.2 The SEC further assured that “in the case of a

selective disclosure attributable to a mistaken determination of materiality, liability

will arise only if no reasonable person under the circumstances would have made the

same determination.”3 The Commission made these promises to allay concerns that

Regulation FD would chill productive communications between issuers and analysts

that are commonplace and beneficial to the market by ensuring that analysts

understand public company disclosures. As the SEC itself stated, “we are mindful of

the concerns about chilling issuer disclosure; we agree that the market is best served

by more, not less, disclosure of information by issuers.” 4 The Adopting Release

expressly tied the public policy concerns against chilling legitimate speech to

Regulation FD’s “intentional or reckless” scienter requirement, which the SEC

described as a “significant safeguard” to alleviate such concerns. 5


2 See Adopting Release at 51,718 (explaining that the “knowing or reckless” standard
would ensure that “issuers will not be second-guessed on close materiality
judgments”). The “intentional or reckless” standard is essentially the same
demanding scienter requirement that applies to securities fraud claims under Section
10(b) of the Securities Exchange Act.
3   See Adopting Release.
4   See id.
5   See id.


                                          -7-
         Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 9 of 49




        Here, the SEC plows straight through this safeguard and contradicts its own

repeated public assurances that Regulation FD would not be used to prosecute public

companies and the investment relations community for good-faith judgment calls

over materiality. Simply put, AT&T’s IR employees did not disclose any material

nonpublic information, let alone intentionally or recklessly.

        For these reasons and those set forth below, the government’s case should fail

and be flatly rejected.

        RESPONSES TO NUMBERED PARAGRAPHS IN COMPLAINT

        Unless otherwise defined herein, capitalized terms have the meanings

assigned to such terms in the Complaint. All references to numbered paragraphs

refer to the corresponding paragraph in the SEC’s Complaint. All allegations not

expressly admitted herein, including those contained in the headings and in non-

numbered paragraphs, are denied. The recitation of the SEC’s headings are for

organizational purposes only and shall not be construed as an admission with respect

to the substance or accuracy of any such heading.

             THE COMMISSION’S SUMMARY OF THE ALLEGATIONS

        1.     AT&T admits that Defendants Womack, Evans and Black were mid-

level employees in AT&T’s Investor Relations (“IR”) Department in March and April

2016.    As to the portion of Paragraph 1 discussing the purported intent of the

Commission in adopting Regulation FD, AT&T lacks sufficient knowledge to admit

or deny what the Commission’s subjective intent was in adopting Regulation FD.

AT&T denies that Regulation FD is lawful or constitutional. AT&T otherwise denies




                                         -8-
       Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 10 of 49




the allegations in Paragraph 1 of the Complaint and denies that it violated Regulation

FD.

      2.     AT&T admits that on March 9, 2016, its Chief Financial Officer (“CFO”)

publicly disclosed (among other things set forth in the transcripts of his remarks) that

the same customer behavior that caused the fourth quarter decline in upgrade rates

and equipment revenue — i.e., that customers were upgrading more slowly — was

still ongoing, and that he “wouldn’t be surprised” (i.e., would expect) to see the

slowdown in the upgrade cycle continue in the first quarter of 2016. AT&T also

admits that the upgrade rate ultimately realized for the first quarter of 2016 was a

record low for AT&T. AT&T otherwise denies the allegations in Paragraph 2.

      3.     AT&T denies the allegations in Paragraph 3.

      4.     AT&T admits that its Director of Investor Relations sent one or more

emails to Defendants Womack, Evans or Black in March 2016, including the email

AT&T believes is referenced in this paragraph. The email speaks for itself. AT&T

otherwise denies the allegations in Paragraph 4.

      5.     AT&T admits that between March 9, 2016 and April 26, 2016,

Defendants Womack, Evans, and Black had conversations with approximately 20

analyst firms for the purpose of ensuring that the analysts had an accurate

understanding of AT&T’s existing public disclosures. AT&T denies that all of these

conversations were initiated by AT&T’s IR employees and otherwise denies the

allegations in Paragraph 5.

      6.     AT&T denies the allegations in Paragraph 6.




                                          -9-
        Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 11 of 49




        7.     AT&T denies the allegations in Paragraph 7.

        8.     AT&T lacks sufficient knowledge to admit or deny the allegations in

Paragraph 8 to the extent the allegations suggest that the analysts made internal

adjustments to their forecasts at any specific time or considered any specific

information pertaining to any such adjustments. AT&T admits that analysts who

cover AT&T, including analysts that AT&T contacted during March and April of

2016, published reports and forecasts pertaining to AT&T during March and April

2016.    The analysts’ public reports and forecasts speak for themselves.      AT&T

otherwise denies the allegations in Paragraph 8.

                                    VIOLATIONS

        9.     Paragraph 9 states legal conclusions to which no response is required.

To the extent any further response is required, AT&T denies the allegations in

Paragraph 9.

        10.    AT&T denies the allegations in Paragraph 10.

              NATURE OF THE PROCEEDING AND RELIEF SOUGHT

        11.    Paragraph 11 states legal conclusions to which no response is required.

To the extent any further response is required, AT&T denies the allegations in

Paragraph 11.

                           JURISDICTION AND VENUE

        12.    Paragraph 12 states legal conclusions to which no response is required.

To the extent any further response is required, AT&T admits that this Court has

jurisdiction over alleged violations of the Securities Exchange Act of 1934 (the

“Exchange Act”), but denies that any such violations occurred, that the Exchange Act


                                         - 10 -
       Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 12 of 49




properly authorized the SEC to promulgate Regulation FD, and that Regulation FD

is constitutional under the First and Fifth Amendments to the United States

Constitution. AT&T otherwise denies the allegations in Paragraph 12.

      13.    Paragraph 13 contains legal conclusions to which no response is

required. To the extent any further response is required, AT&T admits that it

transacts business within the District, that it has issued stock that trades on the New

York Stock Exchange, and that Defendants Womack, Evans, and Black have made

multiple telephone calls to stock analysts located in the District.

                                   DEFENDANTS

      14.    AT&T admits the allegations in Paragraph 14.

      15.    AT&T admits that Defendant Womack is 55 years old, resides in Sparta,

New Jersey, and during March and April 2016 was an Executive Director in AT&T’s

IR Department and worked in AT&T’s Bedminster, New Jersey office.

      16.    AT&T admits that Defendant Evans is 65 years old, resides in

Woodstock, Georgia, and during March and April 2016 was an Associate Vice

President in AT&T’s IR Department and worked in AT&T’s Atlanta, Georgia office.

      17.    AT&T admits that Defendant Black is 56 years old, resides in

Bloomsbury, New Jersey, and during March and April 2016 was a Finance Director

in AT&T’s IR Department and worked in AT&T’s Bedminster, New Jersey office.

                     BACKGROUND ON REGULATION FD

      18.    Paragraph 18 contains legal conclusions to which no response is

required.   To the extent any further response is required, AT&T admits that




                                         - 11 -
       Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 13 of 49




Paragraph 18 quotes part of the Adopting Release for Regulation FD while selectively

omitting other important provisions to which AT&T respectfully refers the Court, but

otherwise denies the allegations in Paragraph 18.

      19.    AT&T states that Paragraph 19 contains legal conclusions to which no

response is required and that Regulation FD speaks for itself. To the extent any

further response is required, AT&T further denies that Regulation FD was properly

authorized by the Exchange Act or that Regulation FD is constitutional or valid under

the First and Fifth Amendments to the United States Constitution. AT&T also denies

that it violated Regulation FD in any respect and otherwise denies the allegations in

Paragraph 19.

      20.    Answering the first and second sentences of Paragraph 20, AT&T states

that, as a general matter, stock analysts publish forecasts and other analyses

pertaining to AT&T and other issuers, and that stock analysts consider market-wide

and industry-wide trends, public disclosures, other research and other public

information in preparing their forecasts. Further answering these sentences, AT&T

states that analysts also may rely on “one-on-one conversations with employees at

issuers such as AT&T” as such conversations are commonplace and benefit issuers,

analysts and investors alike by allowing analysts to clarify their understanding of

companies’ public disclosures, thus reducing the risk of mistakes in analyst reports.

Answering the third sentence of Paragraph 20, AT&T states that this is a legal

conclusion to which no answer is required and that Regulation FD speaks for itself.

To the extent any further response is required, AT&T denies that Regulation FD was




                                        - 12 -
       Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 14 of 49




properly authorized by the Exchange Act or that Regulation FD is constitutional or

valid under the First and Fifth Amendments to the United States Constitution.

AT&T also denies that it violated Regulation FD in any respect and otherwise denies

the allegations in Paragraph 20.

      21.    In response to the first and second sentences of Paragraph 21, AT&T

states that, as a general matter, financial research companies aggregate analyst

forecasts and report “consensus estimates” based on their compilations and that there

are published comparisons of actual results to consensus estimates. AT&T denies

the allegations in the third sentence of Paragraph 21. AT&T otherwise denies the

allegations in Paragraph 21.

                                      FACTS

A.    AT&T’s IR Department

      22.    AT&T admits the allegations in Paragraph 22.

      23.    AT&T admits that the job responsibilities for Defendants Womack and

Black included communicating with sell-side research analysts who covered AT&T.

AT&T otherwise denies the allegations in Paragraph 23.

      24.    AT&T admits that Evans had a thorough understanding of AT&T’s

wireless business. AT&T admits the second sentence of Paragraph 24.

      25.    AT&T admits that Womack, Evans, and Black received periodic training

on Regulation FD and were familiar with its content concerning the selective

disclosure of material nonpublic information. AT&T again denies that Regulation




                                        - 13 -
        Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 15 of 49




FD is constitutional or valid under the First and Fifth Amendments to the United

States Constitution or was validly authorized by the Exchange Act.

       26.    AT&T denies the allegations in Paragraph 26.

       27.    AT&T denies the allegations in Paragraph 27.

B.     AT&T’s Reduced Smartphone Sales Resulted in Fourth Quarter 2015
       Revenue Miss

       (i)    Overview of Wireless Equipment Revenue Reporting by AT&T

       28.    AT&T admits the allegations in Paragraph 28.

       29.    AT&T admits the allegations in Paragraph 29.

       30.    AT&T admits the allegations in Paragraph 30.

       (ii)   Factors Resulting in Decreased Wireless Equipment Revenue for AT&T
              in 2015

       31.    AT&T admits the allegations in Paragraph 31 and further states that

these factors, as well as the impact on wireless equipment revenue, were publicly

reported by AT&T and disclosed in the public record prior to the alleged analyst calls

at issue in this litigation.

       32.    AT&T admits the allegations in Paragraph 32 (although not necessarily

the specific pricing example employed) and further states that AT&T publicly

disclosed the change in its business model referenced in this paragraph on multiple

occasions and disclosed the referenced trend on multiple occasions prior to the analyst

calls at issue in this case. AT&T further states that this trend was also reported by

other wireless companies and in multiple news reports.

       33.    AT&T admits that in late 2015, the newest version of one manufacturer’s

smartphone offered fewer improvements over the previous model than prior new


                                        - 14 -
       Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 16 of 49




versions,   which   diminished    the   trade-in   demand    that   accompanied    that

manufacturer’s previous phone releases.

      34.    AT&T admits the allegations in Paragraph 34.

      35.    AT&T admits that in the fourth quarter of 2015 (“4Q15”), AT&T’s

reported revenue fell $600 million short of analysts’ consensus estimate, due in large

part to analysts’ overestimating AT&T’s wireless equipment revenue. AT&T’s stock

price was not materially affected by this miss. AT&T’s reported revenue also fell below

the consensus estimate in the first and third quarters of 2015. AT&T’s stock price

was not materially affected by these misses either. AT&T otherwise denies the

allegations in Paragraph 35.

      36.    AT&T admits Paragraph 36 recounts some, but not all, of the matters

discussed or disclosed during a January 26, 2016 earnings call by AT&T. AT&T

further agrees with and admits the SEC’s statement in Paragraph 36 that AT&T

publicly disclosed the trends described in Paragraphs 32-34 during its January 26,

2016 earnings call, and that AT&T “telegraph[ed]” (i.e., conveyed) during that call that

these trends were likely to “persist into future quarters.” AT&T otherwise denies the

allegations in Paragraph 36.

      37.    AT&T admits that media and analyst reports on January 26, 2016 made

reference to the fact that AT&T’s overall revenue for the fourth quarter of 2015 was

below consensus estimates and that some of these reports were discussed within

AT&T’s IR department. AT&T otherwise denies the allegations in Paragraph 37.




                                         - 15 -
       Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 17 of 49




      38.   AT&T admits that Paragraph 38 describes and selectively quotes from

an email exchange between AT&T’s IR Director and Defendant Womack.              The

complete emails speak for themselves. AT&T denies the allegations in Paragraph 38

to the extent they are inconsistent with the emails and otherwise denies the

allegations in Paragraph 38.

      39.   AT&T admits the allegations in Paragraph 39.

      40.   AT&T denies the allegations in Paragraph 40.

      41.   AT&T states that by the end of February 2016, certain, although not

all, analysts had published forecasts for AT&T and that those forecasts speak for

themselves. Further answering this paragraph, to the extent the SEC is referring

to internal calculations by analysts, AT&T lacks sufficient knowledge to admit or

deny the allegations in this paragraph and, on that basis, denies the same.

C.    AT&T Projects Even Lower Wireless Equipment Revenue for 1Q16 and
      Has the CFO Make Public Remarks

      (i)   AT&T Projects Lower than Expected Wireless Equipment Revenue for
            1Q16

      42.   AT&T denies the allegations in Paragraph 42.

      43.   AT&T admits that on March 7, the IR Director and Defendant Womack

met with AT&T’s financial controller to review documents reflecting AT&T’s actual

results through February 2016. Those interim quarterly results speak for themselves.

AT&T denies the allegations in Paragraph 43 to the extent they are inconsistent with

the interim quarterly results referenced in this paragraph and otherwise denies the

allegations in Paragraph 43.




                                       - 16 -
       Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 18 of 49




      44.    AT&T admits that on or about March 9, 2016, after the March 7 meeting

described in Paragraph 43, AT&T made a public disclosure with respect to anticipated

customer trends on AT&T’s upgrade rates and equipment revenue for the first quarter

of 2016 for the purpose of conveying accurate information to the market.          The

disclosure speaks for itself. To the extent any further response is required, AT&T

otherwise denies the allegations in Paragraph 44.

      45.    AT&T admits that it considered issuing a Form 8-K to address, among

other things, the continued downward trend in its upgrade rate and wireless

equipment revenue. AT&T further admits that its CFO publicly disclosed this trend

at an investor conference on March 9, 2016, at which the CFO was already scheduled

to speak. AT&T otherwise denies the allegations in Paragraph 45.

      (ii)   The CFO’s Remarks at an Investor Conference

      46.    AT&T admits the allegations in Paragraph 46 and further states that

AT&T’s CFO also made clear during the call that the behavioral phenomenon that

caused this trend – i.e., that customers were holding their phones longer and upgrading

more slowly – was still ongoing.

      47.    AT&T admits the allegations in Paragraph 47 to the extent they quote

AT&T’s CFO during a public discussion, but further states that such quotes are

selective and that the transcript speaks for itself.     AT&T otherwise denies the

allegations in Paragraph 47.

      48.    AT&T denies the allegations in Paragraph 48.




                                        - 17 -
       Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 19 of 49




       49.    AT&T admits that some analyst firms published revenue estimates after

the March 9, 2016 conference and before that firm’s call(s) with Defendants Womack,

Evans, or Black at issue in this lawsuit. Those estimates speak for themselves. AT&T

denies the allegations in Paragraph 49 to the extent they are inconsistent with the

published estimates. To the extent any further response is required, AT&T otherwise

denies the allegations in Paragraph 49.

       50.    AT&T admits that some of the analysts who participated in the calls with

Defendants Womack, Evans, and Black at issue in this case had not published any new

estimates for AT&T between the March 9, 2016 investor conference and the date of the

call with Mr. Womack, Evans, or Black and that analyst. AT&T otherwise denies the

allegations in Paragraph 50, including to the extent the phrase “described below”

purports to convey that the SEC’s subsequent descriptions in the Complaint of the calls

at issue in this case are fully accurate.

       51.    AT&T admits that on March 9, 2016, the same day as the CFO’s remarks,

Womack internally circulated a document discussing upgrade rates and wireless

equipment revenue for the first quarter of 2016. The document speaks for itself. AT&T

denies the allegations in Paragraph 51 to the extent they are inconsistent with that

document. To the extent any further response is required, AT&T otherwise denies the

allegations in Paragraph 51.

       52.    AT&T admits that on March 14, 2016, Defendant Womack sent an email

to other members of AT&T’s IR team discussing the upgrade rate for the first quarter

of 2016. The email speaks for itself. AT&T denies the allegations in Paragraph 52 to




                                            - 18 -
       Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 20 of 49




the extent they are inconsistent with this email. To the extent any further response is

required, AT&T otherwise denies the allegations in Paragraph 52.

      53.    AT&T admits that members of its IR Department, including Womack,

Evans, and Black, received additional emails discussing estimated upgrade rates

through the end of the first quarter of 2016. The emails speak for themselves. AT&T

denies the allegations in Paragraph 53 to the extent they are inconsistent with these

emails. To the extent any further response is required, AT&T otherwise denies the

allegations in Paragraph 53.

      54.    AT&T denies the allegations in Paragraph 54.

      55.    AT&T admits that on or about April 8, 2016, AT&T’s IR Department,

including Womack, Evans, and Black, received a document containing AT&T’s actual

quarter-end results. The document speaks for itself. AT&T denies the allegations in

Paragraph 55 to the extent they are inconsistent with this document. To the extent any

further response is required, AT&T otherwise denies the allegations in Paragraph 55.

      56.    AT&T denies the allegations in Paragraph 56.

      (ii)   The IR Department’s Plan to Induce Analysts to Lower Their Revenue
             Estimates

      57.    AT&T denies the allegations in Paragraph 57.

      58.    AT&T denies the allegations in Paragraph 58.

      59.    AT&T admits that Paragraph 59 refers in part to a report received by

AT&T’s CFO on or about March 22, 2016. The report speaks for itself. AT&T denies

the allegations in Paragraph 59 to the extent they are inconsistent with this report

and otherwise denies the allegations in Paragraph 59.



                                        - 19 -
       Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 21 of 49




      60.    AT&T objects to the phrase “ensure that the IR team prioritized this

analyst outreach and its objectives” as vague and ambiguous. Subject to and without

waiving this objection, to the extent any further response is required, AT&T denies

the allegations in Paragraph 60.

      61.    AT&T admits that Black prepared a chart for each analyst firm

indicating its current first quarter revenue projection but otherwise denies the

allegations in Paragraph 61.

      62.    AT&T admits that the IR team prepared updates of the chart described

in Paragraph 61 and those updates speak for themselves. AT&T otherwise denies the

allegations in Paragraph 62.

      63.    AT&T admits that AT&T’s IR Director held multiple calls with other IR

employees in which communications with analysts were discussed. AT&T otherwise

denies the allegations in Paragraph 63.

E.    The Selective Disclosures Made By Womack, Evans, and Black

      64.    AT&T admits that between March 9, 2016 and April 21, 2016,

Defendants Womack, Evans, and Black participated in phone calls with

approximately 20 sell-side analyst firms covering AT&T.             The timing of

communications is the subject of emails, referenced above, that speak for themselves.

AT&T otherwise denies the allegations in Paragraph 64.

      65.    AT&T denies the allegations in Paragraph 65.

      66.    AT&T denies the allegations in Paragraph 66.




                                          - 20 -
       Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 22 of 49




      67.   AT&T admits that the analysts referenced in Paragraph 67 published

research reports during March and April 2016. Those reports speak for themselves.

AT&T denies the allegations in Paragraph 67 to the extent they are inconsistent with

those reports. To the extent any further response is required, AT&T denies the

allegations in Paragraph 67.

      68.   AT&T objects that the table uses code names for each analyst firm

instead of providing fair notice regarding the actual name of each firm. Subject to

and without waiving this objection, AT&T admits that analysts published research

reports during March and April 2016. Those reports speak for themselves. AT&T

otherwise denies the allegations in Paragraph 68.

      69.   AT&T denies the allegations in Paragraph 69.

      70.   AT&T denies the allegations in Paragraph 70.

      (i)   Womack

            (a)    Analyst Firm A

      71.   AT&T objects that the code name “Analyst Firm A” fails to provide

AT&T with fair notice regarding the identity of the analyst. Subject to and without

waiving this objection, to the extent any further response is required, AT&T admits

that on March 9, 2016, Defendant Womack had a call with the lead and junior

analysts from the analyst firm AT&T believes the SEC has code-named “Analyst

Firm A.”

      72.   AT&T denies the allegations in Paragraph 72.

      73.   AT&T denies the allegations in Paragraph 73.




                                       - 21 -
       Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 23 of 49




      74.    AT&T denies the allegations in Paragraph 74.

      75.    AT&T lacks sufficient knowledge to admit or deny the allegations in

Paragraph 75, which refers to internal emails within an analyst firm referred to by a

code name instead of by its actual name. Those emails speak for themselves. To the

extent any further response is required, AT&T denies the allegations in Paragraph

75.

      76.    AT&T objects that the code name “Analyst Firm A” fails to provide

AT&T with fair notice regarding the identity of the analyst. Subject to and without

waiving this objection, to the extent any further response is required, AT&T admits

that the analyst firm it believes the SEC is referring to by code name in Paragraphs

71-75 issued a report on or about March 22, 2016. The report speaks for itself. AT&T

denies the allegations in Paragraph 76 to the extent they are inconsistent with that

report. To the extent any further response is required, AT&T denies the allegations

in Paragraph 76.

             (b)   Analyst Firm C

      77.    AT&T objects that the code name “Analyst Firm C” fails to provide

AT&T with fair notice regarding the identity of the analyst. Subject to and without

waiving this objection, to the extent any further response is required, AT&T admits

that its employees had one or more calls with various analysts during March 2016,

including with the firm AT&T believes the SEC has code-named “Firm C” in

Paragraph 77. AT&T otherwise denies the allegations in Paragraph 77.




                                        - 22 -
       Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 24 of 49




      78.    AT&T objects that the code name “Analyst Firm C” fails to provide

AT&T with fair notice regarding the identity of the analyst. Subject to and without

waiving this objection, to the extent any further response is required, AT&T admits

that on March 9, 2016, Defendant Womack had a call with a senior

telecommunications analyst at the analyst firm AT&T believes the SEC has code-

named “Analyst Firm C.” AT&T otherwise denies the allegations in Paragraph 78.

      79.    AT&T lacks sufficient information to admit or deny the allegations in

Paragraph 79, which refer to an internal email sent within an analyst firm that is

referred to by a code name instead of by its actual name. The email speaks for itself.

To the extent any further response is required, AT&T denies the allegations in

Paragraph 79.

      80.    AT&T objects that the code name “Analyst Firm C” fails to provide

AT&T with fair notice regarding the identity of the analyst. Subject to and without

waiving this objection, to the extent any further response is required, AT&T admits

that on or about March 16, 2016, Defendant Womack had a call with the junior

telecommunications analyst at the analyst firm AT&T believes the SEC has code-

named “Analyst Firm C.”

      81.    AT&T admits that Womack had a call with the analyst he reasonably

believes that the SEC is referring to as “Analyst Firm C” on March 16, 2016 but

otherwise denies the allegations in Paragraph 81.

      82.    AT&T denies the allegations in Paragraph 82.

      83.    AT&T denies the allegations in Paragraph 83.




                                        - 23 -
       Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 25 of 49




      84.    AT&T objects that the code name “Analyst Firm C” fails to provide

AT&T with fair notice regarding the identity of the analyst. Subject to and without

waiving this objection, to the extent any further response is required, AT&T admits

that the analyst firm AT&T believes the SEC has code-named “Analyst Firm C”

issued a report on or about March 18, 2016. The report speaks for itself. AT&T denies

the allegations in Paragraph 84 to the extent they are inconsistent with that report.

To the extent any further response is required, AT&T denies the allegations in

Paragraph 84.

             (c)   Analyst Firm D

      85.    AT&T objects that the code name “Analyst Firm D” fails to provide

AT&T with fair notice regarding the identity of the analyst. Subject to and without

waiving this objection, to the extent any further response is required, AT&T admits

that on March 17, 2016, Defendant Womack spoke to one or more analysts from the

analyst firm AT&T believes the SEC has code-named “Analyst Firm D” in Paragraph

85.

      86.    AT&T denies the allegations in Paragraph 86.

      87.    AT&T denies the allegations in Paragraph 87.

      88.    AT&T denies the allegations in Paragraph 88.

      89.    AT&T objects that the code name “Analyst Firm D” fails to provide

AT&T with fair notice regarding the identity of the analyst. Subject to and without

waiving this objection, to the extent any further response is required, AT&T admits

that the analyst firm AT&T believes the SEC has code-named “Analyst Firm D”




                                        - 24 -
       Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 26 of 49




issued a report on or about March 21, 2016. The report speaks for itself. AT&T denies

the allegations in Paragraph 89 to the extent they are inconsistent with that report.

To the extent any further response is required, AT&T denies the allegations in

Paragraph 89.

             (d)   Analyst Firm Q

      90.    AT&T objects that the code name “Analyst Firm Q” fails to provide

AT&T with fair notice regarding the identity of the analyst. Subject to and without

waiving this objection, to the extent any further response is required, AT&T admits

that Defendant Womack spoke with two analysts from the analyst firm AT&T

believes the SEC has code-named “Analyst Firm Q” on or about April 15, 2016.

      91.    AT&T admits that as of April 15, 2016, Defendant Womack had been

provided with AT&T’s actual first quarter results. AT&T denies that any material

nonpublic information was disclosed and otherwise denies the allegations in

Paragraph 91.

      92.    AT&T objects that the code name “Analyst Firm Q” fails to provide

AT&T with fair notice regarding the identity of the analyst. Subject to and without

waiving this objection, to the extent any further response is required, AT&T lacks

sufficient knowledge as to whether the analyst firm AT&T believes the SEC has code-

named “Analyst Firm Q” had already lowered its internal forecasted revenue

estimates for AT&T as of April 15, 2016. To the extent any further response is

required, AT&T denies the allegations in Paragraph 92.

      93.    AT&T denies the allegations in Paragraph 93.




                                        - 25 -
       Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 27 of 49




      94.    AT&T denies the allegations in Paragraph 94.

      95.    AT&T objects that the code name “Analyst Firm Q” fails to provide

AT&T with fair notice regarding the identity of the analyst. Subject to and without

waiving this objection, to the extent any further response is required, AT&T lacks

sufficient knowledge to admit or deny the allegations in Paragraph 95, which appear to

be based on an email that was not sent to AT&T. The email speaks for itself. To the

extent any further response is required, AT&T denies the allegations in Paragraph 95.

      96.    AT&T objects that the code name “Analyst Firm Q” fails to provide

AT&T with fair notice regarding the identity of the analyst. Subject to and without

waiving this objection, to the extent any further response is required, AT&T admits

that the analyst firm AT&T believes the SEC has code-named “Analyst Firm Q”

issued a report on or about April 19, 2016. The report speaks for itself. AT&T denies

the allegations in Paragraph 96 to the extent they are inconsistent with that report.

To the extent any further response is required, AT&T denies the allegations in

Paragraph 96.

      97.    AT&T objects that the code name “Analyst Firm Q” fails to provide

AT&T with fair notice regarding the identity of the analyst. Subject to and without

waiving this objection, to the extent any further response is required, AT&T lacks

sufficient knowledge to admit or deny the allegations in Paragraph 97, which appear to

be based on an email that was not sent to AT&T. The email speaks for itself. To the

extent any further response is required, AT&T denies the allegations in Paragraph 97.




                                        - 26 -
       Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 28 of 49




      98.    AT&T objects that the code name “Analyst Firm Q” fails to provide

AT&T with fair notice regarding the identity of the analyst. Subject to and without

waiving this objection, to the extent any further response is required, AT&T admits

that Paragraph 98 describes and selectively quotes part of an April 19, 2016 email

between AT&T’s IR Director and Defendant Womack. The email speaks for itself. AT&T

denies the allegations in Paragraph 98 to the extent they are inconsistent with this

email. To the extent any further response is required, AT&T otherwise denies the

allegations in Paragraph 98.

      (ii)   Evans

             (a)     Analyst Firm S

      99.    AT&T objects that the code name “Analyst Firm S” fails to provide

AT&T with fair notice regarding the identity of the analyst. Subject to and without

waiving this objection, to the extent any further response is required, AT&T admits

that Defendant Evans spoke with two analysts from the analyst firm AT&T believes

the SEC has code-named “Analyst Firm S” on or about April 15, 2016.

      100.   AT&T admits that as of April 15, 2016, Defendant Evans had been

provided with AT&T’s actual first quarter results. AT&T denies that any material

nonpublic information was disclosed and otherwise denies the allegations in

Paragraph 100.

      101.   AT&T denies the allegations in Paragraph 101.

      102.   AT&T denies the allegations in Paragraph 102.




                                       - 27 -
         Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 29 of 49




        103.    AT&T objects that the code name “Analyst Firm S” fails to provide

AT&T with fair notice regarding the identity of the analyst. Subject to and without

waiving this objection, to the extent any further response is required, AT&T admits

that the analyst firm AT&T believes the SEC has code-named “Analyst Firm S”

issued a “preview” report on or about April 7, 2016, and a report on or about April 20,

2016.    These documents speak for themselves.      AT&T denies the allegations in

Paragraph 103 to the extent they are inconsistent with these documents. To the

extent any further response is required, AT&T denies the allegations in Paragraph

103.

        104.    AT&T objects that the code name “Analyst Firm S” fails to provide

AT&T with fair notice regarding the identity of the analyst. Subject to and without

waiving this objection, to the extent any further response is required, AT&T admits

that the analyst firm AT&T believes the SEC has code-named “Analyst Firm S”

issued a “preview” report on or about April 7, 2016, and a report on or about April 20,

2016.    These documents speak for themselves.      AT&T denies the allegations in

Paragraph 104 to the extent they are inconsistent with these documents. To the

extent any further response is required, AT&T denies the allegations in Paragraph

104.

        (iii)   Black

                (a)     Analyst Firm F

        105.    AT&T objects that the code name “Analyst Firm F” fails to provide

AT&T with fair notice regarding the identity of the analyst. Subject to and without




                                         - 28 -
        Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 30 of 49




waiving this objection, to the extent any further response is required, AT&T admits

that Defendant Black spoke by phone with the junior analyst from the analyst firm

AT&T believes the SEC has code-named “Analyst Firm F” on or about March 22,

2016.

        106.   AT&T admits that Black received information regarding AT&T’s internal

projections for its quarterly upgrade rate prior to March 22, 2016 and that such

projections speak for themselves. AT&T otherwise denies the allegations in Paragraph

106.

        107.   AT&T denies the allegations in Paragraph 107.

        108.   AT&T denies the allegations in Paragraph 108.

        109.   AT&T denies the allegations in Paragraph 109.

        110.   AT&T denies the allegations in Paragraph 110.

        111.   AT&T denies the allegations in Paragraph 111.

        112.   AT&T objects that the code name “Analyst Firm F” fails to provide

AT&T with fair notice regarding the identity of the analyst. Subject to and without

waiving this objection, to the extent any further response is required, AT&T admits

that the analyst firm AT&T believes the SEC has code-named “Analyst Firm F”

issued a report on or about March 30, 2016. The report speaks for itself. AT&T denies

the allegations in Paragraph 112 to the extent they are inconsistent with this report.

To the extent any further response is required, AT&T denies the allegations in

Paragraph 112.




                                        - 29 -
         Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 31 of 49




         113.   AT&T objects that the code name “Analyst Firm F” fails to provide

AT&T with fair notice regarding the identity of the analyst. Subject to and without

waiving this objection, AT&T admits that Paragraph 113 describes and selectively

quotes from a March 30, 2016 email between AT&T’s IR Director and Defendant

Black.     The email speaks for itself.   AT&T otherwise denies the allegations in

Paragraph 113.

                (b)   Analyst Firm G

         114.   AT&T objects that the code name “Analyst Firm G” fails to provide

AT&T with fair notice regarding the identity of the analyst. Subject to and without

waiving this objection, AT&T admits that Defendant Black spoke by phone with an

analyst from the analyst firm AT&T believes the SEC has code-named “Analyst Firm

G” on or about March 22, 2016.

         115.   AT&T denies the allegations in Paragraph 115.

         116.   AT&T denies the allegations in Paragraph 116.

         117.   AT&T objects that the code name “Analyst Firm G” fails to provide

AT&T with fair notice regarding the identity of the analyst. Subject to and without

waiving this objection, to the extent any further response is required, AT&T admits

that the analyst firm AT&T believes the SEC has code-named “Analyst Firm G”

issued a report on or about March 28, 2016. The report speaks for itself. AT&T

otherwise denies the allegations in Paragraph 117.




                                          - 30 -
       Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 32 of 49




             (c)    Analyst Firm H

      118.   AT&T objects that the code name “Analyst Firm H” fails to provide

AT&T with fair notice regarding the identity of the analyst. Subject to and without

waiving this objection, AT&T admits that Defendant Black spoke by phone with an

analyst from the analyst firm AT&T believes the SEC has code-named “Analyst Firm

H” on or about March 24, 2016.

      119.   AT&T denies the allegations in Paragraph 119.

      120.   AT&T objects that the code name “Analyst Firm H” fails to provide

AT&T with fair notice regarding the identity of the analyst. Subject to and without

waiving this objection, AT&T lacks sufficient knowledge to admit or deny the

allegations in Paragraph 120, which appear to be based on an email that was not sent to

AT&T, and thus denies the allegations on that basis.

      121.   AT&T denies the allegations in Paragraph 121.

      122.   AT&T denies the allegations in Paragraph 122.

      123.   AT&T objects that the code name “Analyst Firm H” fails to provide

AT&T with fair notice regarding the identity of the analyst. Subject to and without

waiving this objection, AT&T admits that the analyst firm AT&T believes the SEC

has code-named “Analyst Firm H” issued a report on or about March 31, 2016. The

report speaks for itself. AT&T otherwise denies the allegations in Paragraph 123.

             (d)    Analyst Firm J

      124.   AT&T objects that the code name “Analyst Firm J” fails to provide AT&T

with fair notice regarding the identity of the analyst. Subject to and without waiving




                                        - 31 -
          Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 33 of 49




this objection, AT&T admits that Defendant Black spoke by phone with an analyst

from the analyst firm AT&T believes the SEC has code-named “Analyst Firm J” on

or about March 31, 2016.

          125.   AT&T denies the allegations in Paragraph 125.

          126.   AT&T denies the allegations in Paragraph 126.

          127.   AT&T denies the allegations in Paragraph 127.

          128.   AT&T denies the allegations in Paragraph 128.

          129.   AT&T denies the allegations in Paragraph 129.

          130.   AT&T objects that the code name “Analyst Firm J” fails to provide AT&T

with fair notice regarding the identity of the analyst. Subject to and without waiving

this objection, to the extent any further response is required, AT&T admits that the

analyst firm AT&T believes the SEC has code-named “Analyst Firm J” issued a report

on or about April 7, 2016. The report speaks for itself. AT&T denies the allegations

in Paragraph 130 to the extent they are inconsistent with this report. To the extent

any further response is required, AT&T denies the allegations in Paragraph 130.

F.        AT&T Narrowly Beats Revised Consensus Estimates in 1Q 2016

          131.   AT&T admits that April 25, 2016 was “the day before AT&T reported its

1Q2016 earnings,” but otherwise denies the allegations in Paragraph 131.

          132.   AT&T admits that Paragraph 132 describes and selectively quotes from

part of an email between AT&T’s CFO and AT&T’s IR Director. The email speaks for

itself.    AT&T denies the allegations in Paragraph 132 to the extent they are




                                           - 32 -
          Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 34 of 49




inconsistent with the email. To the extent any further response is required, AT&T

denies the allegations in Paragraph 132.

          133.   AT&T admits that Paragraph 133 describes and selectively quotes from

part of an email between AT&T’s CFO and AT&T’s IR Director. The email speaks for

itself.    AT&T denies the allegations in Paragraph 133 to the extent they are

inconsistent with the email. To the extent any further response is required, AT&T

denies the allegations in Paragraph 133.

          134.   AT&T admits that Paragraph 134 describes and selectively quotes from

part of an email between AT&T’s CFO and AT&T’s Chief Executive Officer. The

email speaks for itself. AT&T denies the allegations in Paragraph 134 to the extent

they are inconsistent with the email. To the extent any further response is required,

AT&T denies the allegations in Paragraph 134.

          135.   AT&T admits that Paragraph 135 describes and selectively quotes from

part of an email between AT&T’s CFO and AT&T’s CEO. The email speaks for itself.

AT&T denies the allegations in Paragraph 135 to the extent they are inconsistent

with the email. To the extent any further response is required, AT&T denies the

allegations in Paragraph 135.

          136.   AT&T admits the allegations in Paragraph 136.

                              FIRST CLAIM FOR RELIEF

      Violations of Section 13(a) of the Exchange Act and Regulation FD

          137.   AT&T denies the allegations in Paragraph 137 to the extent previously

set forth in Paragraphs 1-136 and incorporates its admissions and denials to the




                                          - 33 -
       Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 35 of 49




allegations in those Paragraphs. To the extent any further response is required,

AT&T otherwise denies the allegations in Paragraph 137.

       138.    Paragraph 138 recites legal conclusions that do not require a response.

To the extent any further response is required, AT&T denies that Regulation FD is

constitutional or valid under the First or Fifth Amendments to the United States

Constitution, was validly authorized by statute, or that AT&T violated Regulation

FD. To the extent any further response is required, AT&T denies the allegations in

Paragraph 138.

       139.    AT&T denies the allegations in Paragraph 139.

       140.    AT&T denies the allegations in Paragraph 140.

                           SECOND CLAIM FOR RELIEF

              Aiding and Abetting AT&T’s Violations of Section 13(a) of the
                   Securities Exchange Act and Regulation FD

       141.    AT&T denies the allegations in Paragraph 141 to the extent previously

set forth in Paragraphs 1-140 and incorporates its admissions and denials to the

allegations in those Paragraphs. To the extent any further response is required,

AT&T otherwise denies the allegations in Paragraph 141.

       142.    AT&T denies the allegations in Paragraph 142.

       143.    AT&T denies the allegations in Paragraph 143.

                        THE SEC’S PRAYER FOR RELIEF

       The SEC’s “Prayer for Relief” asserts legal conclusions and claims for relief that

do not require a response. To the extent any further response is required, AT&T denies

that the SEC is entitled to any of the relief listed in the Prayer for Relief, including all



                                           - 34 -
          Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 36 of 49




of its subparts, or that the SEC is otherwise entitled to any relief in this matter. The

SEC does not have a valid claim against AT&T.

                   DEFENSES AND AFFIRMATIVE DEFENSES 6

         AT&T incorporates its Preliminary Statement into each of its numbered

defenses and affirmative defenses set forth below as if fully stated therein.

                                   FIRST DEFENSE

         The SEC’s claims fail in whole or in part because the SEC has failed to allege

or otherwise show facts demonstrating that AT&T or the individual defendants

selectively disclosed any information that was both material and nonpublic. Indeed,

the information allegedly disclosed during the analyst calls at issue in this matter

was neither nonpublic nor material.

         Notably, during the twenty years since Regulation FD’s adoption, the SEC has

litigated only one Regulation FD primary liability case in federal court – SEC v. Siebel

Systems, Inc. — a case that Judge Daniels dismissed on the pleadings. 7 Judge

Daniels criticized the SEC’s attempt at “nit-picking” the company’s disclosures and

warned against using Regulation FD to chill legitimate communications with

analysts. 8 By bringing this case, the SEC follows the same meritless script it

proffered in Siebel Systems and should meet the same outcome. Indeed, one could




6The listing of any defense or argument in this section shall not be construed as an
admission that AT&T bears the burden of proof with respect to that defense or
argument.
7   384 F. Supp. 2d 694 (S.D.N.Y. 2005).
8   See id. at 701-02, 704-05.


                                           - 35 -
       Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 37 of 49




hardly envision a more pointed example of linguistic “nit-picking” than the SEC’s

contention that AT&T’s March 9, 2016 public statement that it “wouldn’t be

surprised” to see the slower-upgrade trend continue is meaningfully different from a

statement that the trend “was expected” to continue in the first quarter.

      Moreover, as in Siebel Systems, the metrics at issue fall outside the seven

categories of potentially material information enumerated in the SEC’s Adopting

Release, which included “earnings information” and information about major

corporate events like mergers, new products, defaults, and bankruptcies. 9 During the

relevant time period, pass-through equipment revenue had no material impact on

AT&T’s “earnings,” which is the only category of financial information enumerated

in the Adopting Release as potentially material, and is in no way remotely

comparable to a merger, bankruptcy, default, or any of the other enumerated




9 See id. at 708 (citing Adopting Release). The Adopting Release enumerates the
following seven categories of potentially material information:              (1) earnings
information; (2) mergers, acquisitions, tender offers, joint ventures, or changes in
assets; (3) new products or discoveries, or developments regarding customers or
suppliers (e.g., the acquisition or loss of a contract); (4) changes in control or in
management; (5) change in auditors or auditor notification that the issuer may no
longer rely on an auditor's audit report; (6) events regarding the issuer's securities –
e.g., defaults on senior securities, calls of securities for redemption, repurchase plans,
stock splits or changes in dividends, changes to the rights of security holders, public
or private sales of additional securities; and (7) bankruptcies or receiverships. Even
for information falling within these categories, the Adopting Release cautioned that
“[b]y including this list, we do not mean to imply that each of these items is per se
material. The information and events on this list still require determinations as to
their materiality (although some determinations will be reached more easily than
others). For example, some new products or contracts may clearly be material to an
issuer; yet that does not mean that all product developments or contracts will be
material.” See Adopting Release.


                                          - 36 -
          Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 38 of 49




categories. As Judge Daniels aptly observed regarding the similarly immaterial

statements at issue in Siebel Systems,

                Significantly, none of the statements challenged by the SEC falls
         squarely within the seven enumerated categories listed by the SEC, in
         the Adopting Release, as being more likely to be considered material.
         Applying Regulation FD in an overly aggressive manner cannot
         effectively encourage full and complete public disclosure of facts
         reasonably deemed relevant to investment decision-making. It provides
         no clear guidance for companies to conform their conduct in compliance
         with Regulation FD. Instead, the enforcement of Regulation FD by
         excessively scrutinizing vague general comments has a potential chilling
         effect which can discourage, rather than, encourage public disclosure of
         material information.10

         The same concerns that Judge Daniels expressed about the SEC’s claims in

Siebel Systems apply with full force here. Simply put, AT&T’s IR employees did not

selectively disclose material nonpublic information during any of the analyst calls at

issue.     AT&T also incorporates by reference the statements, assertions, and

arguments contained in its Preliminary Statement as though fully set forth herein.

                                 SECOND DEFENSE

         The SEC’s claims fail in whole or in part because the SEC has failed to allege

or otherwise show facts demonstrating that AT&T or the individual Defendants acted

intentionally, knowingly, or recklessly with respect to any purported selective

disclosures. It is well-settled that a party does not act intentionally or recklessly if

the duty it is alleged to have violated “was not so clear.” Kalnit v. Eichler, 264 F.3d

131, 143 (2d Cir. 2001). Other courts have similarly recognized that conduct is not




10   See id. at 709.


                                          - 37 -
         Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 39 of 49




reckless unless the obligation at issue was clear-cut, and the decision to violate the

obligation was so blatantly indefensible as to approximate actual intent. 11

         These cases are consistent with the SEC’s own assurances that it would have

no cause to bring a Regulation FD claim when the materiality judgment is “close” or

not clear-cut, and that “in the case of a selective disclosure attributable to a mistaken

determination of materiality, liability will arise only if no reasonable person under

the circumstances would have made the same determination.”12 As set forth above,

it is not even a close call that the information was neither material nor nonpublic. At

a minimum, however, the materiality issue is not so clear-cut in the SEC’s favor to

support any inference that AT&T’s IR employees intended to disclose material

nonpublic information, or that their judgment amounted to an extreme departure


11 See, e.g., S. Cherry St., LLC v. Hennessee Grp., LLC, 573 F.3d 98, 109 (2d Cir. 2009)
(emphasizing that recklessness standard in Rule 10b-5 cases is “a state of mind
approximating actual intent, and not merely a heightened form of negligence”); In re
GeoPharma, Inc. Sec. Litig., 411 F. Supp. 2d 434, 448 (S.D.N.Y. 2006) (“To infer
scienter from an arguably material omission, in the face of allegations that cut
against such an inference, and in the absence of valid motive allegations, would be to
expand the anti-fraud provisions of the securities laws beyond their intended scope.”);
Sanders v. AVEO Pharm., Inc., No. 13-11157-DJC, 2015 WL 1276824, at *10 (D.
Mass. Mar. 20, 2015) (no scienter when sufficiency of public disclosures is “at least
debatable”); Ho v. Flotek Indus., Inc., 248 F. Supp. 3d 847, 857 (S.D. Tex. 2017) (“Even
if Flotek could have provided clearer disclosures . . ., Flotek’s actual disclosures are
not so blatantly misleading as to be severely reckless.”), aff’d sub nom. Alaska
Electrical Pension Fund v. Flotek Indus., Inc., 915 F.3d 975 (5th Cir. 2019); see also
Kalnit v. Eichler, 264 F.3d 131, 143 (2d Cir. 2001) (claim fails where “the duty to
disclose . . . was not so clear”); Gamboa v. Citizens, Inc., A-17-CV-241-RP, 2018 WL
2107205, at *3 (W.D. Tex. May 7, 2018) (explaining plaintiff “must show more than
that it is debatable whether the disclosures were adequate”); Sanders v. AVEO
Pharm., Inc., No. 13-11157-DJC, 2015 WL 1276824, at *10 (D. Mass. Mar. 20, 2015)
(finding no strong inference of scienter even if statements are arguably misleading
when sufficiency of disclosures is “at least debatable.”).
12   See Adopting Release.


                                         - 38 -
       Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 40 of 49




from the standards of ordinary care. At a minimum, there existed at least some

reasonable basis for concluding that the information at issue was not material or

nonpublic, which is sufficient to defeat the SEC’s claims. AT&T also incorporates by

reference the statements, assertions, and arguments contained in its Preliminary

Statement and First Defense as though fully set forth herein.

                                THIRD DEFENSE

      The SEC’s claims fail in whole or in part because AT&T and the individual

Defendants had a reasonable basis for believing that the information disclosed during

the analyst calls at issue was neither material nor nonpublic, and because AT&T

therefore did not act intentionally or recklessly. AT&T incorporates by reference the

statements, assertions, and arguments contained in its Preliminary Statement, First

Defense and Second Defense AT&T also incorporates by reference the statements,

assertions, and arguments contained in its Preliminary Statement, First Defense,

and Second Defense as though fully set forth herein.

                               FOURTH DEFENSE

      The SEC’s claims fail in whole or in part because AT&T’s and the individual

defendant’s conduct was consistent with the SEC’s own public statements and

guidance pertaining to Regulation FD, and because AT&T had a reasonable basis for

believing that it was acting in accordance with the SEC’s public statements and

guidance. The SEC’s claims flatly contradict the SEC’s repeated public assurances

that it would only pursue clear-cut “intentional or reckless” violations of Regulation

FD.   In addition to the numerous assurances made by the SEC at the time of




                                        - 39 -
       Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 41 of 49




Regulation FD’s adoption, the SEC’s own 2010 guidance permits what AT&T’s IR

professionals are alleged to have done and undercuts the SEC’s litigation position.

The guidance states that companies can confirm public forecasts, “comment on an

analyst’s model” and convey “seemingly inconsequential” nonpublic data in private

communications with analysts, even if such data would allow a “skilled analyst” to

“form a mosaic that reveals material nonpublic information.” 13 The guidance clearly

contemplates that companies have latitude in privately commenting on an analyst

model that appears to misunderstand or misread the company’s public disclosures,

and further undermines the SEC’s suggestion that the IR professionals’ conduct in

this case represents an “extreme departure” from the standards of ordinary care as

required for liability under Regulation FD.14 AT&T’s IR employees at a minimum

had a reasonable basis for believing that they were acting appropriately. AT&T

incorporates by reference the statements, assertions, and arguments contained in its

Preliminary Statement, First Defense, Second Defense, and Third Defense as though

fully set forth herein.

                                FIFTH DEFENSE

       The SEC’s claims fail in whole or in part because the SEC is acting

inconsistently with its own public statements and guidance pertaining to Regulation

FD. AT&T incorporates by reference the statements, assertions, and arguments



13  See    June    4,    2010,     Regulation    FD     Guidance,     available    at
https://www.sec.gov/divisions/corpfin/guidance/regfd-interp.htm.
14Siebel Sys., 384 F. Supp. 2d at 702-03 & n.8 (internal quotation marks and citation
omitted).


                                       - 40 -
       Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 42 of 49




contained in its Preliminary Statement, First Defense, Second Defense, Third

Defense, and Fourth Defense as though specifically set forth herein.

                                 SIXTH DEFENSE

      The SEC’s claims fail in whole or in part because Regulation FD violates the

First Amendment to the United States Constitution, both on its face and as applied

to AT&T in this case. Unlike other securities laws and regulations that prohibit false

statements, insider trading and market manipulation (i.e., deceptive activity and

conduct not typically viewed as enjoying First Amendment protection), Regulation

FD restricts truthful speech between issuers and analysts, even in situations where

analysts are barred from trading based on the information.         And unlike other

procedural provisions of the securities laws that require public companies to file

periodic financial reports, prospectuses, or other information upon the occurrence of

clearly defined events, Regulation FD purports to require “simultaneous” or “prompt”

public disclosures of information disclosed to an analyst based solely on a murky

materiality standard that the SEC acknowledges presents “difficult” judgments. 15

      As the defendants and amici contended in Siebel Systems, these features raise

significant questions as to whether Regulation FD improperly infringes on a

company’s First Amendment rights to communicate with analysts, whether

Regulation FD fails to provide companies with fair notice of what conduct is

prohibited and failing to provide enforcement officials with clear guidance to prevent




15 See Proposing Release at 8 (“We recognize that materiality judgments can be
difficult.”).


                                        - 41 -
         Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 43 of 49




arbitrary enforcement, and whether Congress granted the SEC statutory authority

to promulgate the types of restrictions contained in Regulation FD.              The SEC’s

pursuit of these claims also contradicts the SEC’s previous public statements about

the circumstances that would give rise to a Regulation FD enforcement action and

implicates the same constitutional and statutory authority questions previously

briefed by the defendants and amici in Siebel Systems.             Notably, in rejecting a

previous effort by the SEC to impose a duty to refrain from trading based solely on

an analyst’s receipt of material nonpublic information, the Supreme Court expressed

concern that such an imprecise rule would chill lawful communications and would

not provide fair notice to companies as to what communications are allowed and what

are prohibited:

                 Imposing a duty to disclose or abstain solely because a person
         knowingly receives material nonpublic information from an insider and
         trades on it could have an inhibiting influence on the role of
         market analysts, which the SEC itself recognizes is necessary to the
         preservation of a healthy market. It is commonplace for analysts to
         ‘ferret out and analyze information,’ . . . and this often is done by meeting
         with and questioning corporate officers and others who are insiders.
         And information that the analysts obtain normally may be the basis for
         judgments as to the market worth of a corporation’s securities. The
         analyst’s judgment in this respect is made available in market letters or
         otherwise to clients of the firm. It is the nature of this type of
         information, and indeed of the markets themselves, that such
         information cannot be made simultaneously available to all of the
         corporation’s stockholders or the public generally.16

                ***

                The SEC expressly recognized that “[t]he value to the entire
         market of [analysts’] efforts cannot be gainsaid; market efficiency in
         pricing is significantly enhanced by [their] initiatives to ferret out and

16   Dirks v. SEC, 463 U.S. 646, 658-59 (1983) (emphasis added).


                                            - 42 -
          Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 44 of 49




         analyze information, and thus the analyst’s work redounds to the benefit
         of all investors.” . . . . The SEC asserts that analysts remain free to
         obtain from management corporate information for purposes of “filling
         in the ‘interstices in analysis’”. . . . But this rule is inherently
         imprecise, and imprecision prevents parties from ordering their
         actions in accord with legal requirements. Unless the parties
         have some guidance as to where the line is between permissible
         and impermissible disclosures and uses, neither corporate
         insiders nor analysts can be sure when the line is crossed.17

         The SEC has similarly failed to provide fair notice as to what communications

will give rise to a Regulation FD enforcement action.

         Judge Daniels did not reach these issues given his conclusion that the

allegations failed to state a claim on the merits.18 The mere passage of time, however,

has not mooted these questions, nor has it rendered the adoption of Regulation FD

any less extraordinary or unprecedented. Indeed, over the intervening years, the law

has only grown more unfavorable for the SEC.19 AT&T intends to brief these issues

at the appropriate juncture.        AT&T incorporates by reference the statements,

assertions, and arguments contained in its Preliminary Statement, First Defense,




17   See id. n. 17 (emphasis added).
18   See Siebel Sys., 384 F. Supp. 2d at 709 n. 16.
19See, e.g., Sorrell v. IMS Health, Inc.,131 S. Ct. 2653, 2663 (2011) (invalidating on
First Amendment grounds state law prohibiting sale of prescriber identifying
information for marketing purposes); Nat. Ass’n of Mfrs. v. SEC, 800 F.3d 518, 553-
56 (D.C. Cir. 2015) (striking down conflict minerals rule on First Amendment grounds
and differentiating rule from regulations that proscribe misleading or deceptive
speech); United States v. Caronia, 703 F.3d 149, 165-67 (2d Cir. 2012) (invalidating
statutory prohibition against promotion of off-label drug use by pharmaceutical
manufacturers on First Amendment grounds).


                                           - 43 -
       Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 45 of 49




Second Defense, Third Defense, Fourth Defense, and Fifth Defense as though

specifically set forth herein.

                                 SEVENTH DEFENSE

       The SEC’s claims fail in whole or in part because Regulation FD violates the

Fifth Amendment to the United States Constitution, both on its face and as applied

to AT&T in this case. As set forth above, the SEC has failed to provide fair notice as

to what communications are permitted and which communications are prohibited.

AT&T incorporates by reference the statements, assertions, and arguments

contained in its Preliminary Statement, First Defense, Second Defense, Third

Defense, Fourth Defense, Fifth Defense, and Sixth Defense as though specifically set

forth herein.

                                 EIGHTH DEFENSE

       The SEC’s claims fail in whole or in part because the SEC lacked statutory

authority to promulgate Regulation FD and because nothing in the Exchange Act or

in any other statute enacted by the United States Congress proscribes AT&T’s or the

individual defendants’ actual or alleged conduct in connection with this matter. In

particular, as argued by the defendants and amici in Siebel Systems, nothing in

Section 13 of the Securities Exchange Act authorized the SEC to promulgate a rule

prohibiting alleged selective disclosures to analysts. Section 13(a), the only provision

of Section 13 cited in the Complaint, authorizes the SEC to promulgate regulations

regarding the filing of applications for registration, registration statements, annual

reports, and quarterly reports. See 15 U.S.C. § 78m(a). This provision, however, says




                                         - 44 -
       Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 46 of 49




nothing about authorizing the SEC to promulgate broad and continuous “equal access

to information” requirements such as those purportedly imposed by Regulation FD.

The Supreme Court previously rejected a similar effort by the SEC to construe other

provisions of the Securities Exchange Act as requiring all traders to have equal access

to information. See Dirks v. SEC, 463 U.S. 646, 657 (1983) (rejecting SEC argument

in insider trading case as being improperly “rooted in the idea that the antifraud

provisions [in Section 10(b) of the Securities Exchange Act] require equal information

among all traders”).    The SEC’s assertion that Section 13(a) authorizes it to

promulgate an equal-access-to-information rule similarly fails. AT&T incorporates

by reference the statements, assertions, and arguments contained in its Preliminary

Statement, First Defense, Second Defense, Third Defense, Fourth Defense, Fifth

Defense, Sixth Defense, and Seventh Defense as though specifically set forth herein.

                                 NINTH DEFENSE

      The SEC’s claims fail in whole or in part because AT&T did not violate Section

13(a) of the Securities Exchange Act, the sole statutory provision under which the

SEC has asserted its claims.      AT&T incorporates by reference the statements,

assertions, and arguments contained in its Preliminary Statement, First Defense,

Second Defense, Third Defense, Fourth Defense, Fifth Defense, Sixth Defense,

Seventh Defense, and Eighth Defense as though specifically set forth herein.

                                TENTH DEFENSE

      The SEC’s claims fail in whole or in part because the price of AT&T’s stock was

not affected by the information that the SEC claims to be material and nonpublic.




                                        - 45 -
       Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 47 of 49




AT&T incorporates by reference the statements, assertions, and arguments

contained in its Preliminary Statement, First Defense, Second Defense, Third

Defense, Fourth Defense, Fifth Defense, Sixth Defense, Seventh Defense, Eighth

Defense, and Ninth Defense as though specially set forth herein.

                             ELEVENTH DEFENSE

      The SEC’s claims fail in whole or in part to the extent the SEC is premising

any of its claims on conduct falling outside the applicable statute of limitations.

AT&T incorporates by reference the statements, assertions, and arguments

contained in its Preliminary Statement, First Defense, Second Defense, Third

Defense, Fourth Defense, Fifth Defense, Sixth Defense, Seventh Defense, Eighth

Defense, Ninth Defense, and Tenth Defense as though specially set forth herein.

                              TWELFTH DEFENSE

      The SEC’s claims fail in whole or in part because the SEC has failed to state a

claim upon which relief can be granted.         AT&T incorporates by reference the

statements, assertions, and arguments contained in its Preliminary Statement, First

Defense, Second Defense, Third Defense, Fourth Defense, Fifth Defense, Sixth

Defense, Seventh Defense, Eighth Defense, Ninth Defense, Tenth Defense, and

Eleventh Defense as though specially set forth herein.

                                  CONCLUSION

      In sum, the allegations simply fail to show that the purported selective

disclosures were either nonpublic or material, let alone that AT&T or its IR team

engaged in anything approaching intentional or reckless conduct. The SEC has failed




                                       - 46 -
       Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 48 of 49




to explain how pursuing this case is consistent with the SEC’s repeated public

assurances that it would only bring Regulation FD claims in clear-cut cases where

the evidence actually shows intentional or reckless conduct.         Companies and

investors have a legitimate interest in making sure that analysts do not have an

erroneous picture of a company’s business before writing a report. This suit infringes

on that interest and will only serve to chill companies and analysts from having

productive communications. The SEC’s claims should be emphatically rejected.

                             REQUEST FOR RELIEF

      AT&T thus respectfully requests that the Court:

      (1)    Enter judgment for AT&T dismissing the Complaint;

      (2)    Award AT&T costs and expenses incurred in defending this action; and

      (3)    Grant AT&T such other and further relief as the Court deems just and

      proper.

Dated: May 7, 2021                     Respectfully submitted,


                               NORTON ROSE FULBRIGHT US LLP


                               By:  /s/ Richard S. Krumholz
                                    Richard S. Krumholz
                                  1 2200 Ross Avenue
                                    Suite 3600
                                    Dallas, Texas 75201
                                    Tel: (214) 855-8000
                                    Fax: (214) 855-8200
                                    richard.krumholz@nortonrosefulbright.com




                                        - 47 -
Case 1:21-cv-01951-PAE Document 30 Filed 05/07/21 Page 49 of 49




                         Peter A. Stokes (pro hac vice pending)
                       1 98 San Jacinto Boulevard
                         Suite 1100
                         Austin, Texas 78701
                         Tel: (512) 536-5287
                         Fax: (512) 536-4598
                         peter.stokes@nortonrosefulbright.com

                         Seth M. Kruglak
                       1 1301 Avenue of the Americas
                         New York, New York 10019
                         Tel: (212) 318-3000
                         Fax: (212) 318-3400
                         seth.kruglak@nortonrosefulbright.com

                     WILLKIE FARR & GALLAGHER LLP

                         Randall W. Jackson
                         Brittany Wagonheim
                       1 787 Seventh Avenue
                         New York, New York 10019
                         Tel: (212) 728-8216
                         Fax: (212) 728-8111
                         rjackson@willkie.com
                         bwagonheim@willkie.com

                      Attorneys for AT&T Inc.




                             - 48 -
